 



Exhibit 10.2
EXECUTION COPY
ADVISORY SERVICES AGREEMENT
     This Advisory Services Agreement (this “Agreement”) is made as of July 19,
2007, by and among Bear Stearns Merchant Manager III, L.P., a Cayman Islands
exempted limited partnership (the “Advisor”) and Doral Financial Corporation, a
corporation organized under the laws of the Commonwealth of Puerto Rico (the
“Company”).
RECITALS:
     Doral Holdings, L.P., a Cayman Islands exempted limited partnership (the
“Partnership”), and the Company are parties to a Stock Purchase Agreement, dated
as of May 16, 2007 (the “Purchase Agreement”).
     The Company desires to retain the Advisor with respect to the services
described herein.
     NOW, THEREFORE, the parties agree as follows:
     1. Term. This Agreement shall commence on the date hereof and shall
terminate (except as provided in the immediately following sentence) on the
earliest to occur of (a) the occurrence of a Termination Event and (b) the fifth
anniversary of the date hereof (the “Term”). The provisions of Sections 3(c),
4(b), 5, 6, 7, 8, 9, 10, 12, and 13 and obligations to pay any outstanding
unpaid fees hereunder shall survive the termination of this Agreement. As used
herein, “Termination Event” means 60 days following delivery by the Company to
the Advisor of written notice of termination of this Agreement.
     2. Services.
          (a) The Advisor shall perform or cause to be performed the following
services for the Company and its subsidiaries: (i) identification, support,
negotiation and analysis of acquisitions and dispositions by the Company or its
subsidiaries; (ii) support, negotiation and analysis of financing alternatives,
including, without limitation, in connection with acquisitions, capital
expenditures and refinancing of existing indebtedness, assistance in the
preparation of financial projections, and monitoring of compliance with
financing agreements; and (iii) advice with respect to procurement, information
technology, accounting and tax matters.
          (b) The Advisor and the Company’s board of directors shall agree upon
the time and manner in which requested services are to be performed by the
Advisor. The Advisor shall provide and devote to the performance of this
Agreement such partners, employees and agents of the Advisor as the Advisor
shall deem appropriate to the furnishing of the services required. The Advisor
is an independent contractor and nothing in this Agreement shall be construed to
imply that the Advisor is a partner or joint venturer with, or an agent or
fiduciary of, the Company.

 



--------------------------------------------------------------------------------



 



     3. Advisory Fee.
          (a) Subject to Section 3(d), in consideration of the Advisor’s
undertaking to provide advisory services hereunder, during the Term of this
Agreement, the Company shall pay the Advisor an annual advisory fee (the
“Advisory Fee”) equal to (i) for the period beginning July 1, 2007 (or if later,
the date hereof) and ending June 30, 2008, $1,500,000, (ii) for the twelve-month
period beginning July 1, 2008 and ending June 30, 2009, $2,000,000, (iii) for
the twelve-month period beginning July 1, 2009 and ending June 30, 2010,
$2,500,000, (iv) for the twelve-month period beginning July 1, 2010 and ending
June 30, 2011, $3,000,000, and (v) for the twelve-month period beginning July 1,
2011 and ending June 30, 2012, $3,500,000, in each case, payable in advance
beginning on the date hereof and thereafter in annual installments on August 31
of each year (or if such date is not a business day, on the latest business day
preceding such date, each an “Advance Payment Date”). The Advisory Fees shall be
payable by the Company whether or not the Company actually requests that the
Advisor provide the services described in Section 2 above. All Advisory Fees
shall be fully earned when paid, and shall not be refundable, in whole or in
part.
          (b) The first installment of the Advisory Fee, for the period
beginning on the date hereof and ending June 30, 2008, shall be payable on the
date hereof in an amount equal to $1,500,000 and will not be pro rated.
          (c) Upon a Termination Event, the Company shall be obligated to pay to
the Advisor, the remaining Advisory Fees that would otherwise be payable to the
Advisor pursuant to this Section 3 through the earlier of (i) the fifth
anniversary of the date of this Agreement or (ii) the second anniversary of the
date of the Termination Event.
          (d) Notwithstanding anything to the contrary in Section 3(a)(ii),
(iii), (iv) or (v), if on any Advance Payment Date beginning August 31, 2009,
the amount of the annual installment of the Advisory Fee advanced on the
previous Advance Payment Date for the immediately previous twelve-month period
ended June 30 as described in Section 3(a) above (such period, the “Prior Fee
Period”) exceeds three percent (3.0%) of the Company’s actual consolidated
pre-tax income, before dividends on its preferred and common stock, for such
Prior Fee Period, then the amount of the annual installment of the Advisory Fee
then payable shall be reduced by such excess amount. In the event that an
advance payment is made on August 31, 2011, then on or prior to August 31, 2012
the Company shall determine whether the Advance paid on August 31, 2011 (without
giving effect to any reduction in the previous sentence) exceeds 3% of the
Company’s actual consolidated pre-tax income, before dividends on its preferred
and common stock for the twelve-month period ended June 30, 2012, and if it so
exceeds then the Advisor shall promptly reimburse the Company for such excess.
For the avoidance of doubt, each reference in this Section 3(d) to an Advance
Payment Date occurring on August 31 shall be deemed, if such August 31 is not a
business day, to be a reference to the Advance Payment Date on the latest
business day preceding such date.
     4. Expenses.
          (a) In addition to Advisory Fees, the Company shall reimburse the
Advisor, promptly upon request, for all reasonable out-of-pocket expenses
incurred by the Advisor in

2



--------------------------------------------------------------------------------



 



connection with the Advisor’s performance of services hereunder, including fees
and expenses paid to consultants, subcontractors and other third parties in
connection with such obligations; provided that reimbursement by the Company for
any such fees and expenses paid to consultants, subcontractors and other third
parties in connection with such obligations shall require the prior approval of
either the Company’s board of directors or the board of directors of Doral GP
Ltd., a Cayman Islands exempted company.
          (b) The Company shall promptly reimburse the Partnership for all
documented “Partnership Expenses” other than the “Doral Transaction Fee” (as
each such term is defined in the Partnership’s limited partnership agreement, as
in effect on the date hereof) incurred prior to or during the Term of this
Agreement. The Partnership shall be entitled to enforce the provisions of this
Section 4(b) against the Company as if it were a party hereto.
     5. No Implied Duties. The Advisor does not make any representations or
warranties, express or implied, in respect of the services to be provided by any
member of its Advisor Group. Except as the Advisor may otherwise agree in
writing on or after the date hereof: (a) each member of the Advisor’s Advisor
Group shall have the right to, and shall have no duty (contractual or otherwise)
not to, directly or indirectly: (i) engage in the same or similar business
activities or lines of business as the Company or its subsidiaries and (ii) do
business with any client, customer, supplier, lender or investor of, to or in
the Company or its subsidiaries; (b) no member of the Advisor’s Advisor Group
shall be liable to the Company or its subsidiaries or affiliates for breach of
any duty (contractual or otherwise) by reason of any such activities or of such
person’s participation therein; and (c) in the event that any member of the
Advisor’s Advisor Group acquires knowledge of a potential transaction or matter
that may be a corporate opportunity for both (i) the Company or any of its
subsidiaries, on the one hand, and (ii) the Advisor or a member of its Advisor
Group, on the other hand, or any other person, no member of the Advisor’s
Advisor Group shall have any duty (contractual or otherwise) to communicate or
present such corporate opportunity to the Company or its subsidiaries and,
notwithstanding any provision of this Agreement to the contrary, shall not be
liable to the Company, its subsidiaries or any of their affiliates for breach of
any duty (contractual or otherwise) by reason of the fact that any member of the
Advisor’s Advisor Group directly or indirectly pursues or acquires such
opportunity for itself, directs such opportunity to another person, or does not
present such opportunity to the Company, its subsidiaries or any of their
affiliates.
     6. Indemnity. The Company and its subsidiaries shall, to the fullest extent
permitted by applicable law, defend, indemnify and hold harmless the Advisor,
its affiliates, and their respective partners, members, directors, officers,
employees, agents and affiliates (the “Advisor Group”) from and against any and
all losses, claims, liabilities, damages or expenses, including reasonable
attorney’s fees and amounts paid in settlement (collectively, “Losses”) arising
out of or related to the services provided or to be provided pursuant to this
Agreement, including with respect to any actual or threatened action, suit,
proceeding or claim relating thereto (collectively, “Claims”), except to the
extent that they are determined by a court of competent jurisdiction in a final
judgment not subject to appeal to have resulted from the gross negligence or
willful misconduct of the Advisor and excluding any Losses suffered by the
Advisor Group on its direct or indirect investment in the Company. The Company
and its subsidiaries shall defend at its own cost and expense any and all suits
or actions which may be brought against the Company and its subsidiaries or any
member of the Advisor’s Advisor Group, or in which any member of the

3



--------------------------------------------------------------------------------



 



Advisor’s Advisor Group may be impleaded with others upon any Claims, or upon
any matter, directly or indirectly, related to or arising out of this Agreement
or the performance of the obligations hereunder by the Advisor’s Advisor Group,
and shall promptly reimburse each member of the Advisor’s Advisor Group for all
costs and expenses (including reasonable attorney’s fees) as incurred, in
connection with the investigation of, preparation for or defense or settlement
of any pending or threatened Claim subject to indemnification hereunder, whether
or not the Advisor’s Advisor Group member is a party and whether or not such
Claim is initiated by or on behalf of the Company and whether or not resulting
in any liability. In no event will any member of an Advisor’s Advisor Group be
liable to the Company or any of its subsidiaries for any punitive, exemplary,
indirect, special, incidental or consequential damages, including lost profits
or savings, whether or not such damages are foreseeable, or in respect of any
liabilities relating to any third party claims (whether based in contract, tort
or otherwise).
     7. Notices. All notices hereunder shall be in writing and shall be
delivered personally or mailed by United States mail, postage prepaid, addressed
to the parties as follows:
     to the Company:

              Doral Financial Corporation     1451 Franklin D. Roosevelt Avenue
    San Juan, Puerto Rico 00920     Telephone: (787) 474-6381     Fax:
(787) 474-6817
 
  Attn:   Glenn Wakeman
 
      Enrique Ubarri

     to BSMB:

                  Bear Stearns Merchant Manager III, L.P.     c/o Bear, Stearns
& Co. Inc.     383 Madison Avenue, 40th Floor     New York, New York 10179-5706
    Attention:   David E. King
 
          Robert Juneja     Tel.:   212-272-2000     Fax:   212-881-9516

     with a copy, which shall not constitute notice, to:

                  Kirkland & Ellis LLP     153 East 53rd Street     New York, NY
10022     Attention:   Michael T. Edsall     Tel.:   212-446-4800     Fax:  
212-446-6460

     8. Assignment. No party hereto may assign any obligations hereunder to any
other party without the prior written consent of the other parties (which
consent shall not be

4



--------------------------------------------------------------------------------



 



unreasonably withheld); provided that the Advisor may, without the consent of
the Company, assign its rights under this Agreement to any of its affiliates.
     9. No Waiver. The failure of a party to this Agreement to insist upon
strict adherence to any term of this Agreement on any occasion shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement. Any waiver
must be in writing.
     10. Successors. This Agreement and all the obligations and benefits
hereunder shall inure to the successors and permitted assigns of the parties.
     11. Counterparts. This Agreement may be executed and delivered by each
party hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original and all of which taken together shall
constitute but one and the same agreement.
     12. Entire Agreement; Modification; Governing Law. The terms and conditions
hereof constitute the entire agreement between the parties hereto with respect
to the subject matter of this Agreement and supersede all previous
communications, either oral or written, representations or warranties of any
kind whatsoever, except as expressly set forth herein. No modifications of this
Agreement nor waiver of the terms or conditions thereof shall be binding upon
either party unless approved in writing by an authorized representative of such
party. All issues concerning this agreement shall be governed by and construed
in accordance with the laws of the State of New York without giving effect to
any choice of law or conflict of law provision or rule (whether of the State of
New York or any other jurisdiction) that would cause the application of the law
of any jurisdiction other than the State of New York.
     13. WAIVER OF JURY TRIAL. EACH PARTY TO THIS AGREEMENT HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION, OR CAUSE OF ACTION (A) ARISING UNDER THIS AGREEMENT OR (B) IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT,
TORT, EQUITY, OR OTHERWISE. EACH PARTY TO THIS AGREEMENT HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS AGREEMENT WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR
RIGHT TO TRIAL BY JURY.
[END OF PAGE]
[SIGNATURE PAGE FOLLOWS]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Advisory Services
Agreement as of the date first written above.

              DORAL FINANCIAL CORPORATION
 
       
 
       
 
       
 
  By:   /s/ Glen R. Wakeman
 
       
 
      Name:  Glen R. Wakeman
 
      Title:  Chief Executive Officer
 
            BEAR STEARNS MERCHANT MANAGER III, L.P.
 
       
 
  By:   JDH Management LLC, a general partner
 
       
 
       
 
       
 
  By:   /s/ David E. King
 
       
 
      Name:  David E. King
 
      Title:  Senior Managing Director

Signature Page to
Advisory Services Agreement

